Case 3:19-cv-00665-MMD-WGC Document 37-1 Filed 05/17/20 Page 1 of 7




                  Exhibit 1




                    Exhibit 1
Case 3:19-cv-00665-MMD-WGC Document 37-1 Filed 05/17/20 Page 2 of 7
Case 3:19-cv-00665-MMD-WGC Document 37-1 Filed 05/17/20 Page 3 of 7
Case 3:19-cv-00665-MMD-WGC Document 37-1 Filed 05/17/20 Page 4 of 7
Case 3:19-cv-00665-MMD-WGC Document 37-1 Filed 05/17/20 Page 5 of 7
Case 3:19-cv-00665-MMD-WGC Document 37-1 Filed 05/17/20 Page 6 of 7




              Attac hmen t A




                     Attac hmen t A

                                                            OLSEN - 000003
         Case 3:19-cv-00665-MMD-WGC Document 37-1 Filed 05/17/20 Page 7 of 7
 Nevada Department of Education                                                                                                                       Page 1 of 1




                                                                        State of Nevada
                                                          License for Educational Personnel
                                                                              License No. 45778
                                                                              This License Certifies That
                                                                                    Trina Olsen

   Has complied with the prescribed rules and regulations of the Commission on Professional Standards In Education and that the
   Superintendent of Public Instruction has granted this license which authorizes the holder to provide service in the schools of the State of
   Nevada In the following areas:
   ·---··----- -----~--      ·-     .   -~   -··-·-----   -··-··-····                    -   ----·- ---·---·
     License                       Grade                    Original Endorsement             Endorsements                  License Issue      Expiration
                                   Level                    Issue Date                                                     Date               Date

    Professional -                 7-12                     06/17/1996                       Physical Education            12/09/2016         12/13/2026
    Secondary
                                                                                                                                             ----   - ·----
    Professional -                 7-12                     06/22/1998                       Physical Education and        12/09/2016         12/13/2026
    Secondary                                                                                Health

    Professional - Special         K-12                     12/06/2013                       School Administrator          12/09/2016         12/13/2026



                                                                        Provisions to be satisfied

                          Provisions                                                                            Required Due Date

                                                                          All provisions have been satisfied.



                                                                         Renewal Requirements

                                  Renewal Requirements                                                                   Required Due Date




https://online.nvdoe.org/                                                                                                                           11/13/2019
                                                                                                                                              OLSEN - 000004
